COMMENTS
CLAIMS
Summary
	Claims 1, 4 and 12 are the independent claims under consideration in this Office Action.  
	Claims 5-11 and 13-20 are the dependent claims under consideration in this Office Action.
          Claims 2 and 3 have been cancelled.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beaudette illustrates a shoe or boot donning apparatus including a boot engaging bungee cord or elastic restraining cord.  Covey illustrates a boot donning aid including a tongue retainer for engaging the tongue of the boot or shoe while putting it on.  Engelman et al. illustrate a shoe donning aid including a heel and tongue engaging strap with clamp.  Hogan illustrates a strap sling for encircling boots and having hook and loop fastener.  Pruitt illustrates a flexible attachment member for engaging a sole of the boot and encircling such boot.  Thomas illustrates a boot or shoe engaging pulling tool for engaging the front and back of the shoe including straps.  Gibb et al. illustrate a boot for use in snow sports including a hinged tongue and tongue and heel engaging strapping.  



INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732